 1
 2
 3
 4
 5
 6
 7
8
 9          IN THE UNITED STATES DISTRICT COURT
10        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. ED CV 19-44 DMG (MRW)
13   CORVELL STAPLES,
                       Petitioner,           ORDER DISMISSING ACTION
14                                           WITHOUT PREJUDICE
15                v.
                                             FRCP 41 / LR 72-3.2
16   RAYMOND MADDEN, Warden,
17                     Respondent.
18
19
           1.     Petitioner is a state prisoner. He filed this habeas action
20
     [28 U.S.C. § 2254] raising a claim about his lack of access to transcripts
21
     of his state criminal trial.
22
           2.     After a series of screening orders (Magistrate Judge Wilner)
23
     and the California Attorney General’s lodging of the trial record [Doc.
24
     # 13], though, it became apparent that Petitioner only really wanted a
25
     copy of the jury instructions used at his trial. Judge Wilner provided
26
     those materials to Petitioner in the interests of justice. [Doc. # 18.]
27
28
 1         3.       Petitioner subsequently filed a request to voluntarily dismiss
 2   the habeas action in its entirety. [Doc. # 19.]
 3         4.       The request is GRANTED. The above-captioned action is
 4   dismissed without prejudice as requested. Fed. R. Civ. P. 41(a)
 5   (voluntary dismissal); L.R. 72-3.2 (magistrate judge may submit
 6   proposed order for summary dismissal to district judge “if it plainly
 7   appears from the face of the petition [ ] that the petitioner is not entitled
8    to relief”).
 9
10         IT IS SO ORDERED.
11
12
13   DATED: August 26, 2019                ______________________
14                                         DOLLY M. GEE
                                           UNITED STATES DISTRICT JUDGE
15
16
     Presented by:
17
18
19   ____________________________________
20   HON. MICHAEL R. WILNER
     UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
                                              2
